DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-15, 17-20, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 12, it is unclear what is meant by the term: “the second fluid deflector configured to produce a second spray distribution pattern that is different from the first spray distribution pattern of the first fluid deflector.” Does the second spray distribution pattern just have to a physically different pattern, from the first spray distribution pattern, or does the second actual second spray distribution pattern itself have to be a different shaped spray pattern from the first spray distribution pattern?
The remainder of the claims are rejected for depending on claims 1 and 12.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-15, 17-20, 23 and 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Golinveaux et al. (8,083,002) in view of Meyer (2016/0375287), Pigeon (8,602,118) and Golinveaux (2006/0021761)
Regarding claim 1, Golinveaux et al. teaches A fire protection system (fig 1) for a combustible concealed space (10), the combustible concealed space comprising: a pitched roof (fig 1), the fire protection system comprising: a first row of sprinklers (Rn) nearest the ridgeline, the sprinklers being mounted to a first branch line extending generally parallel to the ridgeline (fig 1, 1a), and a second row of sprinklers (R2) mounted to a second branch line extending generally parallel to the first branch line (fig 1A), the second row of sprinklers being positioned downslope from the first row of sprinklers (fig 1), each sprinkler is mounted to the first branch line projecting upwardly therefrom toward the pitched roof (fig 1). 
But fails to specifically disclose that the concealed space is constructed of a plurality of generally spaced apart structural members extending downwardly and outwardly from a ridgeline of the roof to an eave of the roof, the plurality of structural members defining respective channels therebetween and wherein: consecutive sprinklers along the first row are spaced apart having no less than one channel therebetween without a sprinkler of the first row positioned therein, and consecutive sprinklers along the first row are spaced apart having no more than five channels therebetween without a sprinkler of the first row positioned therein, And wherein: consecutive sprinklers along the second row are spaced apart having no less than one channel therebetween without a sprinkler of the second row positioned, and consecutive sprinklers along the second row are spaced apart having no more than five channels therebetween without a sprinkler of the second row positioned therein; and wherein: each sprinkler of the second row is placed within a different channel from each of the sprinklers of the first row; and a farthest number of channels between a sprinkler of the first row and a sprinkler of the second row is three channels without any sprinkler of the first row or sprinkler of the second row
However,  Meyer teaches a fire protection system (fig 1) for a combustible concealed space (10), the combustible concealed space comprising: a pitched roof constructed (fig 1) of a plurality of generally spaced apart structural members (joists or trussed [0022]) extending downwardly and outwardly from a ridgeline (18) of the roof to an eave (16) of the roof, the plurality of structural members defining respective channels therebetween (the inherent space between trusses or joists), and the fire protection system comprising: a first row of sprinklers (Rn) nearest the ridgeline, the sprinklers being mounted to a first branch line extending generally parallel to the ridgeline (fig 1, 1a)), wherein:  consecutive sprinklers along the first row are spaced apart having no less than one channel therebetween without a sprinkler of the first row positioned therein (paragraph [0027] states that there are 7-10 feet between each sprinkler in a row. Since each channel is 3 feet wide, there has to be at least one channel between each sprinkler), and consecutive sprinklers along the first row are spaced apart having no more than five channels therebetween without a sprinkler of the first row positioned therein (since sprinklers are 7-10 ft apart and each channel is 3 feet wide, then there has to be less than 5 channels between adjacent sprinklers in the same row), a plurality of the first sprinklers along the first row include respective first fluid deflectors (28) the first fluid deflectors being configured to produce a first spray distribution pattern (when fluid is deflected from 28) and; a second row of sprinklers (R2) mounted to a second branch line extending generally parallel to the first branch line (fig 1A), the second row of sprinklers being positioned downslope from the first row of sprinklers (fig 1), wherein: consecutive sprinklers along the second row are spaced apart having no less than one channel therebetween without a sprinkler of the second row positioned therein (paragraph [0027] states that there are 7-10 feet between each sprinkler in a row. Since each channel is 3 feet wide, there has to be at least one channel between each sprinkler), and  consecutive sprinklers along the second row are spaced apart having no more than five channels therebetween without a sprinkler of the second row positioned therein (since sprinklers are 7-10 ft apart and each channel is 3 feet wide, then there has to be less than 5 channels between adjacent sprinklers in the same row);  a plurality of the sprinklers along the second row include respective fluid defectors (28) the second fluid deflectors being configure to produce a second spay distribution pattern (when fluid deflects form 28), and 3Application No. 16/337,763Docket No.: 688939-68U1Preliminary Amendment wherein:  each sprinkler of the second row is placed within a different channel from each of the sprinklers of the first row (fig 1A, the sprinklers in each row are offset so the cannot be in the same channel); and a farthest number of channels between a sprinkler of the first row and a sprinkler of the second row is three channels without any sprinkler of the first row or sprinkler of the second row (due to the sprinkler spacing in Meyer this must be true)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to construct the concealed space of Golinveaux et al. out of a plurality of generally spaced apart structural members extending downwardly and outwardly from a ridgeline of the roof to an eave of the roof, the plurality of structural members defining respective channels therebetween, as most concealed space structures are constructed in order to provide proper support for the roof an walls of the structure.
Additionally, it would have been obvious to one of ordinary skill in the art at the time the application was effectively fled to install the sprinklers of Golinveaux et al. in the two respective rows at the spacing disclose in Meyer in order properly protect the concealed space from fires.
The above combination still fails to teach that  each sprinkler of the first and second rows is positioned within a respective channel.
However, Pigeon shows sprinklers (10) being placed in rows within channels  defined by downwardly sloping structural member (fig 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to  place the sprinklers of Meyer within the channels defined by the downwardly sloping structural members in order to keep the sprinklers as high as possible so that they could cover more area and be out of the way of storage applications of the enclosed space.
The above combination still fails to disclose that the second spray distribution pattern is different from the first spray distribution pattern
However, Golinveaux teaches two rows of sprinklers (22a, 22b and 22c, 22d) the spray distribution pattern from the sprinklers (40B) in the second row is different from the spray distribution parents from the sprinklers (40A) in the first row because the sprinklers in the second row are oriented in a different direction from those in the first row.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to  make the sprinklers of the second row have a different orientation from the sprinklers in the first row, thereby making their spray patterns different, in order to fight fires in spaces of different sizes and shapes. 
Regarding claim 2, The above combination fails to disclose that  the first row of sprinklers is positioned within approximately twelve inches of the ridgeline.  
However one of ordinary skill in the art would know that the higher the sprinklers, the larger the coverage area and the more useable space below them.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to place the sprinklers in the first row of Meyer as modified above at or within 12 inches from the ridgeline in order to keep the sprinklers as high as possible so that they could cover more area and be out of the way of storage applications of the enclosed space.
Regarding claim 3,  each channel is approximately three feet wide [0022] Meyer.
Regarding claim 4,  each channel is approximately two feet wide (three feet or less [0022] Meyer).
Regarding claims 5 and 6,  wherein horizontal spacing between the first row of sprinklers and the second row of sprinklers is between approximately six feet and approximately thirty-five feet (it the roof pitch is 3 in 12 as in paragraph [0022] and the sprinkler rows are 10-12 feet apart, as in paragraph [0027] then the horizontal distance is within the claimed range, Meyer).  
Regarding claim 9,  each sprinkler of the second row of sprinklers is mounted to the second branch line in a generally perpendicular orientation relative to the pitched roof (fig 1).
Regarding claim 10,  the second  fluid deflector (28) faces downslope (fig 4).  
Regarding claim 11,  the second deflector is configured to produce a substantially downslope distribution pattern (fig 4).
Regarding claims 12-15, 17, 19, 20 and 24, in installing the sprinkler system of Golinveaux et al. as modified above, all method steps are inherently performed.
Regarding claim 8 and 18,  Golinveaux et al. as modified above shows all aspects of the applicant’s invention as in claims 1 and 12, above, but fails to disclose that  each sprinkler of the first row of sprinklers includes a fluid deflector configured to produce a generally elliptical spray distribution pattern.
However, Pigeon also teaches a sprinkler that includes a fluid deflector (316) configured to produce a generally elliptical spray distribution pattern (claims 1 and 11).  .  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to  use the sprinklers of Pigeon with the fluid deflectors configured to produce a generally elliptical spray distribution pattern, on the first row of sprinklers in the system of Golinveaux et al as modified above, in order to spray fluid in an elliptical coverage area as taught by Pigeon.
Regarding claims 23 and 24, the first row of sprinklers are directly mounted to the first branch line and the second row of sprinklers are directly mounted3 to the second branch line (Golinveaux et al.)


Response to Arguments

Applicant’s arguments have been considered but are moot in view of the new ground of rejection above


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        12/6/2022